Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Examiner thanks applicant for clarifying arguments and remarks regarding the definiteness rejection.  
Regarding claims 41 and 61, and 57, Applicant asserts Kaplan requires an outer ring made of metal.  Kaplan does not disclose two different rings of material.  Paragraph 28 does not support applicant’s assertion that Kaplan discloses two rings.  Further, even if applicant’s assertion is correct, examiner notes that applicant’s claim is an open ended “comprising” claim; therefore, applicant’s interpretation of Kaplan including an exterior shell made of metal ALONG WITH the claimed ring made of silicone/elastomer, also reads on applicant’s claim language.  
Applicant asserts Hwang discloses an outside ring of metal and an inner ring of elastomer.  Examiner notes that Hwang is utilized because Hwang discloses that the ring that includes the slots to allow air to reach the skin under a finger ring is made of applicant’s disclosed silicone.  Examiner notes that applicant’s claim is a “comprising” claim, and therefore open ended, and the use of an exterior shell made of metal also reads on applicant’s claim language.  
Examiner notes that several instances of finger rings of unitary silicone material, as well as finger rings that are made of many parts of silicone material, are included for applicant’s consideration.
Regarding claim 55, applicant claims two different portions of the ring, which are “each formed of at least one elastomer”.  Examiner again notes that Kaplan does not disclose the use of two separate rings, but does disclose that the unitary ring has “portions” that are considered the “outer” and “inner” .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 48-49, 51-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41: 
-Applicant claims “plurality of slots”, disclosing “slots” as parts 15a, 15b, 16, 17, 17a, 17b.  Examiner notes that “slots forming at least one conduit from a first side of the ring portion to a second side of the ring portion” excludes slots 17, 17a, and 17b in the independent claim.  Examiner requests confirmation of this assumption.
-Applicant claims “not entirely perpendicular”.  Examiner notes that the conduit includes slots 15a and 15b on either side of the inner grooves 16.  These two slots are perpendicular, while the inner 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 48, 49, 51-61 are rejected under 35 U.S.C. 103 as being unpatentable over
    PNG
    media_image1.png
    431
    475
    media_image1.png
    Greyscale
 2005/0268653 Kaplan in view of 2013/0091895 Hwang.

    PNG
    media_image2.png
    244
    410
    media_image2.png
    Greyscale
Regarding claim 41, Kaplan discloses a ring (abstract), comprising: a flexible (plastic, column 4, line 10) ring portion (figure 8) having an inner circumferential surface (figure 8); and a plurality of slots defined in the inner circumferential surface (annotated as assumed above), each of said slots being in fluid communication with at least one other of said slots (they are connected in pairs) to form at least one conduit (annotated as assumed above) extending 
the at least one conduit is not entirely perpendicular to a circumference of the inner circumferential surface of the ring portion (Examiner notes that Kaplan discloses the interior surface as having a crest in the center of the width of the ring.  This means that the conduit of Kaplan is at low points at the exterior of the ring width, and at a high point at a middle of the ring width.  This conduit is not perpendicular to the circumference in the x AND y directions, but is perpendicular in the x direction.  Therefore, the conduits are “not entirely perpendicular to a circumference”, since they are not perpendicular in the y direction, see figure 5); and the entire ring has the characteristics of the material used, which are the characteristics of plastic.
Kaplan discloses the use of plastic material, not necessarily an “elastomer”, with the characteristics of the “elastomer” being “flexible and stretchable”.  
Hwang discloses the use of an “elastic rubber or silicone material” for the surface that abuts the skin.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize “another material…such as plastic” for the body of Kaplan, such as the silicone as taught by Hwang, since this is an obvious choice of material.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  

Regarding claim 48, Kaplan as modified discloses the ring of claim 41, wherein the plurality of slots includes at least one slot extending laterally across at least a portion of the inner circumferential surface from the first or second side (as annotated), and at least one inner slot extending along a portion of the inner circumferential surface (as annotated); and the at least one laterally extending slot 

Regarding claim 49, Kaplan as modified discloses the ring of claim 41, wherein at least a portion of the plurality of slots are formed at uniformly spaced locations along the inner circumferential surface of the flexible ring portion, as shown in figure 8.  

Regarding claim 51, Kaplan as modified discloses the ring of claim 41, wherein at least one slot of the plurality of slots (as assumed above) extends laterally across the inner circumferential surface a distance less than a width of the flexible ring portion.  Since examiner contends that the conduit of Kaplan is made of three pieces, one edge slot, a central slot, and a second edge slot, examiner contends that each “slot” extends laterally less than a full width of the ring of Kaplan.

Regarding claim 52, Kaplan as modified discloses the ring of claim 41, wherein at least one slot of the plurality of slots extends along a portion of the inner circumferential surface of the flexible ring portion to interconnect lateral slots of the plurality of slots.  

Regarding claim 53, Kaplan as modified discloses the ring of claim 41, wherein the flexible ring portion comprises a flexible outer ring portion and a flexible inner ring portion secured to the flexible outer ring portion.  Examiner notes that these portions of Kaplan are disclosed, annotated above, and are secured to each other.  

Regarding claim 54, Kaplan as modified discloses the ring of claim 41, wherein the flexible ring portion is sized to be worn by a user on a finger or toe [0002].  

Regarding claim 55, Kaplan discloses a ring, comprising: 
a flexible outer ring portion (with gems); 
a flexible inner ring portion (abuts the finger, “flexible” in that it is made of plastic) secured to the flexible outer ring portion (unitary), the flexible inner ring portion having an inner circumferential surface (which abuts the finger); and 
a plurality of slots (annotated above) defined the inner circumferential surface, said plurality including lateral slots connected to inner slots, the connected lateral and inner slots forming at least one fluid conduit (as annotated above) extending from a first side to a second side of the ring, wherein: 
the flexible outer ring portion and the flexible inner ring portion are each formed of “plastic”; and 
the ring is flexible and stretchable (characteristics of “plastic”).
Hwang discloses the use of an “elastic rubber or silicone material” for the surface that abuts the skin.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize “another material…such as plastic” for the body of Kaplan, such as the silicone as taught by Hwang, since this is an obvious choice of material.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  

Regarding claim 56, Kaplan as modified discloses the ring of claim 55, wherein: the at least one fluid conduit (annotated above) includes a first end and a second end; and the second end is spaced along the inner circumferential surface from the first end (across the width of the inner circumferential surface).

Regarding claim 57, Kaplan discloses a ring, comprising: a flexible ring portion (ring portion is plastic [0028]) having a first side (left side of figure 8), a second side opposite the first side (right side of figure 8), and an inner circumferential surface extending between the first side and the second side (adjacent the finger with the lateral conduits, as annotated above); and 
a plurality (see 112a rejection above) of interconnected grooves (assumed identical to “slots”, as utilized above) defined in the flexible ring portion (two edge slots are connected by a middle slot in Kaplan, shown above) along the inner circumferential surface (as shown in figure 8), the first side being in fluid communication with the second side via the plurality of interconnected grooves (conduit allows fluid communication between the sides as defined above, and the “network of interconnected grooves” is a conduit of three slots, as discussed above), wherein the flexible ring portion is formed of plastic, and has the characteristics of plastic.
Hwang discloses the use of an “elastic rubber or silicone material” for the surface that abuts the skin.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize “another material…such as plastic” for the body of Kaplan, such as the silicone as taught by Hwang, since this is an obvious choice of material.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  

Regarding claim 58, Kaplan as modified discloses the ring of claim 57, wherein a subset of grooves of the plurality of interconnected grooves run along a portion of the inner circumferential surface (as shown in figure 8), between lateral grooves of the interconnected grooves.



Regarding claim 60, Kaplan as modified discloses the ring of claim 57, wherein the flexible ring portion comprises a flexible outer ring portion and a flexible inner ring portion (annotated above) secured to the flexible outer ring portion.

Regarding claim 61, Kaplan discloses a ring (abstract), comprising: 
a flexible (plastic, column 4, line 10) ring portion (figure 8) having an inner circumferential surface (figure 8); and 
a plurality of slots defined in the inner circumferential surface (annotated as assumed above), each of said slots being in fluid communication with at least one other of said slots (they are connected in pairs) to form at least one conduit (annotated as assumed above) extending from a first side of the annular body to a second side of the annular body (where the slots are, annotated in figure 8), wherein 
the flexible ring portion is formed of plastic, 
the at least one conduit is does not extend directly laterally across the inner circumference surface from the first side to the second side of the flexible ring portion (Examiner notes that Kaplan discloses the interior surface as having a crest in the center of the width of the ring.  This means that the conduit of Kaplan is at low points at the exterior of the ring width, and at a high point at a middle of the ring width.  This conduit is not perpendicular to the circumference in the x AND y directions, but is perpendicular in the x direction.  Therefore, the conduits are “does not extend directly laterally”, since they are not perpendicular in the y direction, see figure 5); and 
the ring has the characteristics of the material used, which are the characteristics of plastic.

Hwang discloses the use of an “elastic rubber or silicone material” for the surface that abuts the skin.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize “another material…such as plastic” for the body of Kaplan, such as the silicone as taught by Hwang, since this is an obvious choice of material.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  

Should applicant intend that the conduit “does not extend directly” in the x direction, which examiner asserts the conduit of Kaplan extends in, according to the rejection above, the following rejection would apply:
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan, in view of Hwang, in further view of D199537 Sklar.
Regarding claim 61, Kaplan discloses the structure as disclosed above, Hwang discloses the material, which is modified in the manner discussed above.  Kaplan as modified by Hwang does not disclose the conduit “does not extend directly laterally”, in the assumption in bold above, which is based on applicant’s intent, and not on the claim language.
Sklar discloses a ring having a plurality of twists, which create a plurality of slots creating a conduit that goes along the entire width of the ring (figure 1).  Examiner contends that the slots are not perpendicular to the surface of the circumference on the x direction, as examiner assumes this is applicant’s intention.  
.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677